Williams, J.
(dissenting). The claimant has received an award against the State of New York because of an alleged false arrest and he has been awarded damages from the time of the arrest until he was released from jail some seven days later. The majority of this court has sustained the award and thus necessarily approved the method of determining the amount of damages.
The claimant was driving a truck on the Thruway in the early morning in question concededly with an unlighted tail light in violation of section 15 (subd. 2, par. [a]) of the Vehicle and Traffic Law. He was stopped by a State Trooper for this reason only, the trooper having been alerted that a truck was approaching his station without a tail light. After the trooper stopped him, he arrested him on two charges, one, because of the defective tail light and the other for driving without a license in violation of section 20 (subd. 4, par. [a]) of the Vehicle and Traffic Law. He was promptly taken before a Justice of the Peace and informations were sworn on both charges. He first pleaded guilty to the tail light violation and was directed t’a pay $10, or in default of payment, he was sentenced to 10 days in jail. This conviction still stands unchallenged and even now claimant does not deny that he was driving without a proper tail light. The second information filed against him was because he was unlicensed. The State claims that he pleaded guilty on this charge. The claimant denies this inferentially but the great weight of evidence supports the fact that he did enter such a plea.
For the purpose of this discussion I am willing to concede that the second alleged arrest was unlawful and standing alone would constitute a basis for a recovery in false arrest. However, claimant was properly arrested upon the light charge *419which was an arrestable offense in itself (Squadrito v. Griebsch, 1 N Y 2d 471; People v. Space, 182 Misc. 783, 785), although the Court of Claims Judge seemed to have, had a contrary impression. It is therefore apparent from the record that he was arrested upon two charges, on one of which he was properly arrested.
‘ ‘ But where an arrest is actually made upon more than one ground, and justification may be found in one of them only, that ground is available as a defense. If any of the causes which actuated an arrest is established, the justification is sufficient.”
(Wright & Taylor v. Leigh, 229 Ky. 32, 35.) (See, also, Noe v. Meadows, 229 Ky. 53; Waddle v. Wilson, 164 Ky. 228; Doherty v. Munson, 127 Mass. 495.)
The award of damages for any period beyond the time of arraignment would clearly be improper even if there had been no lawful arrest. The State of New York would not be liable for judicial or quasi-judicial errors of the Justice of the Peace or for malfeasance or misfeasance of the Warden of the County Penitentiary nor for detention subsequent to the arraignment resulting from such mistakes or errors (Warner v. State of New York, 297 N. Y. 395, 400; Jameison v. State of New York, 7 A D 2d 944; Koeppe v. City of Hudson, 276 App. Div. 443, 445; Berger v. Village of Seneca Falls, 3 Misc 2d 647, 650; Farrell v. State of New York, 204 Misc. 148). Further, the State may not be held liable for mistakes of a county or local officer such as the Justice of the Peace or Warden (Saunders v. State of New York, 14 Misc 2d 881; Jameison v. State of New York, supra; Fishbein v. State of New York, 282 App. Div. 600; Farrell v. State of New York, supra).
The holding of the majority permits such a recovery. This award was compensatory only, no malice or other reason for punitive or exemplary damages having been found by the Trial Judge.
The habeas corpus proceeding mentioned in the majority opinion was completely unrelated to the lawful arrest for driving without an adequate tail light. The petition refers only to the arrest for driving without a license and the order refers only to that arrest and definitely excludes anything else, not only by lack of reference to the tail light violation but by a specific clause at the end of the order to the effect that the claimant .should be released ‘ ‘ from such imprisonment and restraint unless he is being held upon some other charge ” (emphasis mine).
*420It is my opinion that the claimant made out no cause of action and that the judgment should he reversed and the claim dismissed.
All concur, except Kimball and Williams, JJ., who dissent and vote for reversal and dismissal of the claim in opinion by Williams, J. Present — McCurn, P. J., Kimball, Williams, Goldman and Halpern, JJ.
Judgment affirmed, with costs to the claimant.